                            UNITED STATES DISTRICT COURT

                        NORTHERN DISTRICT OF CALIFORNIA


IN RE: ROUNDUP PRODUCTS                         MDL No. 2741
LIABILITY LITGATION
                                                Case No. 16-md-02741-VC

                                                PRETRIAL ORDER NO. 113:
This document relates to:
                                                ORDER DENYING MONSANTO’S
Hardeman v. Monsanto, 3:16-cv-00525-VC          MOTION FOR A DIRECTED VERDICT

                                                Dkt. No. 2975



      Monsanto’s motion for a directed verdict is denied.

      IT IS SO ORDERED.

Date: March 13, 2019                                        ___________________________
                                                            Honorable Vince Chhabria
                                                            United States District Court
